DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noselli et al. (EP 1 686 830) herein Noselli.

Regarding claim 1, Noselli discloses a sound diffusion device comprising a single box (sound device 43 comprising a single box, Fig. 7) and, in this single box, at least two superimposed high-frequency acoustic sources (compression driver 32 (high-frequency acoustic source) in Fig. 4 would be in each of the plurality of drivers in the single box of Fig. 7), and a plurality of superimposed medium-frequency and/or low-frequency acoustic sources (plurality of superimposed medium-frequency drivers 39, Fig. 4 would be in each of the plurality of drivers in the single box 43 of Fig. 7) and arranged to the left and/or to the right of the high-frequency acoustic sources (drivers 39 arranged to the left and right of the high-frequency compression drivers 32, Figs. 4, 7), the high-frequency acoustic sources being coupled individually to a wave guide and arranged according to a curved vertical stack having a fixed non- constant physical curvature (high-frequency drivers 32 coupled individually to a wave guide (vertical walls 36 forms a waveguide, [0022]) and arranged according to a curved vertical stack, [0027], and a fixed non-constant physical curvature (user can adjust the curvature via hinges, thus a with the use of the hinges a fixed non-constant physical curvature would be formed, [0017], [0027], [0048]-[0052], [0053]-[0058])).  

Regarding claim 3, Noselli discloses wherein each wave guide comprises an output, the outputs of the wave guides being arranged in a perfectly joined manner, so as to form a continuous band (outputs of wave guides arranged in a perfectly continuous strip of rectangular shape ducts 34 forms a continuous band, Fig. 7A, [0021]).  

Regarding claim 4, Noselli discloses wherein the progression of the physical curvature of the curved vertical stack is monotonic (progression of physical curvature of the curved vertical stack appears monotonic, Fig. 10A).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Noselli et al. (EP 1 686 830) herein Noselli
Regarding claims 6 and 7, while Noselli does not specifically teach wherein the assembly of high-frequency acoustic sources produces a global sound emission directivity with a total vertical opening angle less than or equal to 200, or wherein the assembly of high-frequency acoustic sources produces a global sound emission directivity with a total vertical opening angle greater than 200, Noselli does teach wherein the angle of the stack is adjustable (horizontal and vertical coverage of the sound broadcasting device is adjustable, [0047]-[0049]) and adjusting a global sound emission directivity with a total vertical opening angle less than or equal to 200 or greater than 200 are two of a very finite amount of straightforward possibilities for 

Regarding claim 8, Noselli discloses characterised in that it can be coupled and superimposed from above or below with a second sound diffusion device (there is a stack of multiple sound diffusion devices that are identical in design, Figs. 5-10).  

Regarding claim 9, Noselli discloses wherein the second sound diffusion device is identical to the sound diffusion device with an extended range (there is a stack of multiple sound diffusion devices that are identical in design, Figs. 5-10).  

Regarding claim 11, Noselli disclose wherein the sound diffusion device sare superimposed, and forming a curved vertical stack and having a fixed non- constant physical curvature (there is a stack of multiple sound diffusion devices that form a curved vertical stack having a fixed non-constant physical curvature, Figs. 5-10, [0017], [0027], [0048]-[0052], [0053]-[0058])).    

Claims 2, 5, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noselli et al. (EP 1 686 830) herein Noselli in view of Heil et al. (EP 3 063 950) herein Heil.

Regarding claim 2, while Noselli does not specifically teach wherein the high-frequency sources are controlled individually electronically in amplitude and phase in such a way as to adjust the resulting wave front to diffusion objectives for an audience, it is well known in the art to have multiple sound transducers be controlled individually electronically in amplitude and phase in such a way as to adjust the resulting wave front to diffusion objectives for an audience as demonstrated by Heil (DSP controls the amplitude and phase of each of sound transducer signal in order to adjust a resulting wave front to diffusion objectives for an audience, Heil: [0013], [0014]).  
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the high-frequency sources of Noselli to be controlled individually electronically in amplitude and phase in such a way as to adjust the resulting wave front to diffusion objectives for an audience as demonstrated by Heil in order to produce a sound emission directivity matching waveguide directivity (Heil: [0013]). 

Regarding claim 5, Noselli discloses such that among the plurality of medium and/or low-frequency acoustic sources3Atty. Docket: BNT223302US00 (4692-02700)Patent, there is at least one acoustic source emitting in a medium-frequency range (acoustic source emitting in a medium-frequency range, [0003], [0024]), but lacks the sound diffusion device also comprising: orientable flaps acting on a sound emission of at least one of the high-frequency acoustic sources to produce a sound emission directivity of the high-frequency acoustic source according to a selected angular sector, the high-frequency acoustic source and the acoustic source (Heil teaches high-frequency transducer 1 and medium frequency transducers 4 with flaps 6 that influence the directionality of a the emission from the high-frequency transducer 1, with a control module acting on the high-frequency and medium frequency signals to modify a corresponding amplitude and phase parameter to match the angular sector selected as the directivity produced by the flaps 6, high-frequency transducer 1 and medium frequency transducers 4 also operate on a common frequency range Heil: [0013], [0014], [0027], [0032]-[0035], Fig. 1).  
Therefor it would have been obvious to a person having ordinary skill in the art to modify the device of Noselli to further comprise orientable flaps acting on a sound emission of at least one of the high-frequency acoustic sources to produce a sound emission directivity of the high-frequency acoustic source according to a selected angular sector, the high-frequency acoustic source and the acoustic source emitting over a medium-frequency range being configured to emit over a common range of frequencies; and at least one control module of the digital signal processor type acting on a destination signal of the high-frequency acoustic source and on a destination signal of the acoustic source emitting over a medium-frequency range so as to apply in the common range of frequencies at least one parameter of magnitude to the high-frequency acoustic source and/or the acoustic source emitting in a medium-frequency range as well as at least one phase parameter on the high-frequency acoustic source 

Regarding claim 10, in the combination of Noselli and Heil, Heil discloses wherein the electronic control and amplification channels are suitable for supplying each or a plurality of high-frequency sources, as well as each or a plurality of acoustic sources among the plurality of medium-frequency and/or low-frequency acoustic sources (a control module acting on the high-frequency and medium frequency signals to modify a corresponding amplitude and phase parameter for each of the plurality of frequency bands corresponding to each transducer, Heil: [0013], [0014], [0027], [0032]-[0035]).  

Regarding claim 12, while Noselli does not specifically teach wherein the high-frequency sources are individually controlled electronically in amplitude and in phase so as to adjust the resulting wave front to diffusion objectives for an audience and to compensate for possible non-monotonicity generated by an assembly of devices with one another, it is well known in the art to have high-frequency sources be individually controlled electronically in amplitude and in phase so as to adjust the resulting wave front to diffusion objectives for an audience and to compensate for possible non-(DSP controls the amplitude and phase of each of sound transducer signal in order to adjust a resulting wave front to diffusion objectives for an audience, Heil: [0013], [0014]).  
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Noselli to have the high-frequency sources be individually controlled electronically in amplitude and in phase so as to adjust the resulting wave front to diffusion objectives for an audience and to compensate for possible non-monotonicity generated by an assembly of devices with one another as demonstrated by Heil in order to produce a sound emission directivity matching waveguide directivity (Heil: [0013]). 

Regarding claim 13, the combination of Noselli and Heil disclsoes wherein the non- monotonicity is that of the physical curvature of the curved vertical stack formed by the sound diffusion assembly (the non-monotonicity produced via the directivity of the signal processing and waveguide of Heil would be applied to and match the physical curvature of the curved vertical stack of Noselli).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651